DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/9/2022,8/11/2021,2/3/2021,10/23/2020,9/18/2020,7/01/2020 and 4/24/2019 were filed a.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the thermal conducting plate having a plurality of pores, the bag, the ejector, the thermal valve having a first metallic layer and a second metallic layer, and the rod as claimed in the claims must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the thermal conductor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 18 is dependent from claim 15 and makes reference to an absorbing plate which is what it is believed the thermal conductor of claim 18 would be referring to. Examiner suggest changing the thermal conductor of claim 18 to the absorbing plate. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102 as being anticipated by Minskoff et al (US 10,440,993).

With regards to claim 1, Minskoff et al discloses a hand-held inhalable vapor producing device (2000, Fig. 2) comprising:
a cartridge with an opening (cartridge 2120 with opening, Fig. 2), the cartridge containing a liquid (cartridge having a liquid, paragraph 0013, lines 1-3);
a channel outside of the cartridge, continuous with the opening, and positioned to receive the liquid from the cartridge (paragraph 0013, lines 1-4);
a thermal valve having a first conformation that seals the opening and a second conformation that unseals the opening to enable liquid to flow from the cartridge, through the opening, and into the channel (thermal valve assembly 2160, Fig. 2);
an absorbing plate in fluid communication with the channel, the absorbing plate including a plurality of pores that receive the liquid flowing into the channel (thermal conducting plate 2170 comprises a porous material and in communication with the channel, paragraph 0048, lines 7-10); and
a heat source in thermal communication with the thermal valve and the absorbing plate (laser emitter 2200, Fig. 2).
With regards to claim 2, Minskoff et al discloses wherein the cartridge includes an ejector that can advance the liquid through the opening and into the channel when the thermal valve is in the second conformation (the cartridge contains an ejector that advances the liquid through the opening and into the channel when the opening is open, paragraph 0013, lines 13-15).
With regards to claim 3, Minskoff et al discloses wherein the ejector travels frictionlessly within the cartridge (the ejector travels frictionlessly within the cartridge, paragraph 0013, lines 14-16).
With regards to claim 4, Minskoff et al discloses wherein the cartridge and the ejector are made of glass (ejector is made of glass, paragraph 0013, lines 16-17).
With regards to claim 5, Minskoff et al discloses wherein the cartridge is removable from a remainder of the hand-held inhalable vapor producing device (the cartridge is removable from the device, paragraph 0013, lines 17-18).
With regards to claim 6, Minskoff et al discloses wherein the cartridge includes a bag that opens to the opening; and the liquid is located within an interior of the bag (the cartridge contains a bag that opens to the opening and the liquid is within the bag, paragraph 0013, lines 18-20).
With regards to claim 7, Minskoff et al discloses wherein the bag is positioned to advance the liquid through the opening and into the channel when the thermal valve is in the second conformation (when the bag or balloon either compresses or is advanced against the substance to be vaporized or aerosolized 2150, the substance to be vaporized or aerosolized 2150 is advanced through the opening and out of the cartridge 2120 and into one or more channels within a thermal valve assembly 2160, paragraph 0043, lines 9-11).
With regards to claim 8, Minskoff et al discloses wherein the liquid comprises nicotine (liquid containing nicotine, paragraph 0048, lines 13-14).
With regards to claim 9, Minskoff et al discloses wherein a size of the channel enables capillary action to advance the liquid through the channel (the channel is configured so that liquid advances through the channel due to capillary action, paragraph 0013, lines 24-26).
With regards to claim 10, Minskoff et al discloses wherein the thermal valve changes from the first conformation to the second conformation upon actuation of the heat source (the valve changes from the first conformation to the second conformation when the valve is heated by the heat source, paragraph 0013, lines 26-28).
With regards to claim 11, Minskoff et al discloses wherein the thermal valve comprises one or more materials that change conformation when heated (paragraph 0013, lines 27-29).
With regards to claim 12, Minskoff et al discloses wherein the thermal valve comprises a first metallic layer and a second metallic layer; the second metallic layer faces the heat source; and the second metallic layer has a higher coefficient of thermal expansion than the first metallic layer (the valve comprises a first metallic layer and a second metallic layer, wherein the second metallic layer is positioned to face towards the heat source, and wherein the second metallic layer has a higher coefficient of thermal expansion than the first metallic layer, paragraph 0013, lines 29-34).
With regards to claim 13, Minskoff et al discloses wherein the thermal valve comprises a moveable rod that seals the opening of the cartridge in the first conformation and unseals the opening of the cartridge in the second conformation (the valve comprises a rod that is positioned to block the opening in the first conformation, and wherein the rod is positioned to move away from the opening in the second conformation thereby opening the opening, paragraph 0013, lines 31-35).
With regards to claim 14, Minskoff et al discloses wherein the channel has a proximal end adjacent to the cartridge and a distal end adjacent to the absorbing plate; and the channel widens to a reservoir at the distal end (the channel has a proximal end towards the cartridge and a distal end towards the thermal conductor, and wherein the channel widens into a reservoir at the distal end, paragraph 0013, lines 37-40).
With regards to claim 15, Minskoff et al discloses wherein the absorbing plate is positioned to receive the liquid from the reservoir (thermal conductor is positioned to receive the liquid from the reservoir, paragraph 0013, lines 32-34).
With regards to claim 16, Minskoff et al discloses wherein the absorbing plate comprises a metal (thermal conductor comprises a metal, paragraph 0013, lines 31-33).
With regards to claim 17, Minskoff et al discloses wherein the absorbing plate comprises titanium (thermal conductor comprises titanium, paragraph 0013, lines 32-34) .
With regards to claim 18, Minskoff et al discloses wherein the thermal conductor comprises a ceramic (the thermal conductor comprises ceramic, paragraph 0013, lines 32-34).
With regards to claim 19, Minskoff et al discloses wherein the heat source comprises a light source (the heat source comprises a light source, paragraph 0013, lines 33-35).
With regards to claim 20, Minskoff et al discloses wherein the light source comprises a laser (the light source comprises a laser, paragraph 0012, lines 34-36).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. US 10,440,993. The only difference between the claims in each application and patent is the term conducting plate and absorbing plate are different. These terms are directed to the same part and serve the same function. This is a statutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hon (US 2014/0318560), Goldstein et al (US 2016/0150828), Liao et al (US 6,169,852), and Tucker et al (US 2011/0253798).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761